Motion Granted; Order filed March 31, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00111-CV
                                   ____________

                         PATRICK WALSH, Appellant

                                        V.

   TEXAS DEPARTMENT OF STATE HEALTH SERVICES, AND KEN
          PAXTON, ATTORNEY GENERAL OF TEXAS, Appellee


                   On Appeal from the 261st District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-18-000603

                                     ORDER

      Appellant, Patrick Walsh, filed a notice of appeal from the trial court’s final
judgment signed December 23, 2019. The complete record was filed January 21,
2020. The parties filed a joint motion for a briefing schedule. The motion is
granted. Accordingly, we order the following:

         • Appellant’s brief is due April 14, 2020;
         • Appellee’s brief is due June 12, 2020;
         • Any reply briefs are due July 13, 2020.
                               PER CURIAM
Panel Consists of Justices Bourliot, Hassan, and Poissant.